Name: Commission Regulation (EEC) No 810/87 of 20 March 1987 on the sale by special tendering procedure of boned beef and veal held by certain intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 79/36 Official Journal of the European Communities 21 . 3 . 87 COMMISSION REGULATION (EEC) No 810/87 of 20 March 1987 on the sale by special tendering procedure of boned beef and veal held by certain intervention agencies  1 000 tonnes of boned beef and veal held by the German intervention agency and put into store before 1 January 1986,  1 000 tonnes of boned beef and veal held by the Irish intervention agency and put into store before 1 January 1986,  1 000 tonnes of boned beef and veal held by the United Kingdom intervention agency and put into store before 1 January 1986 . 2. The sale shall take place by means of a tendering procedure in accordance with Regulation (EEC) No 2326/79 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 7 (3) thereof, Whereas the Danish, German, Irish and United Kingdom intervention agencies are holding stocks of boned inter ­ vention meat ; whereas an extension of the period of storage for the meat should be avoided on account of the ensuing high costs ; whereas, in consequence, it is advis ­ able to make use of the periodic tendering procedure provided for by Commission Regulation (EEC) No 2326/79 (3) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 1 . The sale shall take place of approximately :  500 tonnes of boned beef and veal held by the Danish intervention agency and put into store before 1 January 1986, 3 . Only those tenders may be taken into consideration Which reach the intervention agencies concerned not later than 12 noon on 11 May 1987. Article 2 This Regulation shall enter into force on 23 March 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 March 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . 0 OJ No L 48 , 17 . 2 . 1987, p. 1 . 3 OJ No L 266, 24 . 10 . 1979 , p. 6 .